PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_ANX_01_NA_NA_FR.txt. 108

Annexes

Annexe

ARRÊT N° 9. — AFFAIRE DU « LOTUS »

Annexe.

‘DOCUMENTS SOUMIS A LA COUR PAR LES PARTIES

AU COURS DE LA PROCEDURE

 

Annexes au Mémoire présenté au nom du Gouvernement trançais.

I.

13.

14.

15.

Compromis signé à Genève le 12 octobre 1926.

Extrait du Traité de paix signé à Lausanne le 24 juillet 1923.

Extrait de la Convention relative à l'établissement et à la compétence
judiciaire, signée à Lausanne le 24 juillet 1923.

Lettre du chargé d’affaires de France à S. Exc. Tewfik Rouchdy Bey,
ministre des Affaires étrangères, datée le 11 août 1926.

Lettre du chargé d’affaires de France à S. Exc. Tewfik Rouchdy Bey,
ministre des Affaires étrangères, datée le 18 août 1926.

Note du ministre français des Affaires étrangères à l'Ambassade de
Turquie, datée le 25 août 1926.

Lettre du chargé d’affaires de France à S. Exc. Tewfik Rouchdy Bey,
ministre des Affaires étrangères, datée le 28 août 1926.

Lettre du sous-secrétaire d'État turc des Affaires étrangères au
chargé d’affaires de France, datée le 2 septembre 1926.

Lettre du chargé d'affaires de France à S. Exc. Nousret Bey, délégué
du ministère des Affaires étrangères, datée le 6 septembre 1926.

Note de l'Ambassade de Turquie à Paris, datée le 14 septembre 1926.
Note de l'Ambassade de Turquie à Paris, datée le 16 septembre 1926.
Article 6 du Code pénal turc.

au Contre-Mémoire présenté au nom du Gouvernement français.

Lettre du procureur général près la Cour d’appel d'Alger à M. Bas-
devant, jurisconsulte au ministère des Affaires étrangères, Paris,
datée le 6 mai 1927. :
Extrait d’un jugement rendu par le Tribunal correctionnel de Béne
(Algérie) le 6 mai 1927. |
Lettre du ministre français des Travaux publics à M. le directeur de
Inscription maritime à Marseille, datée le 21 octobre 1926.

Consultations visées au Contre-Mémoire déposé par le Gouvernement de la

Annexe

I.

République turque.

Consultation de M. le professeur G. Diena, de l'Université royale de
Pavie, membre de l’Institut de Droit international, vice-président
du Comité d'experts pour la codification du droit international à
la Société des Nations.

Consultation de M. le professeur P. Fedozzi, de l’Université royale
de Gênes, membre de l'Institut de Droit international.

Consultation de M. le professeur A. Mercier, ancien doyen de la
Faculté de Lausanne, membre de l’Institut de Droit international.
